 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9                                    SOUTHERN DIVISION
10
                                 )
11                               ) Case No.: SACV 20-01929-CJC(ADSx)
                                 )
12                               )
     A-ONE COMMERCIAL INSURANCE )
13                               )
     RISK RETENTION GROUP, INC., )
14                               )
                                 )
15            Plaintiff,         ) JUDGMENT
                                 )
16        v.                     )
                                 )
17                               )
     UNITED CLEAN TRUCKS, INC.,  )
18   FRANCISCO JESUS ARRIERAN,   )
     ALAIN MONTOYA ARBOLEDA, and )
19                               )
     MICHAEL HONG LE,            )
20                               )
                                 )
21            Defendants.        )
                                 )
22                               )
23

24         This matter came before the Court on Plaintiff’s motion for default judgment. On
25   June 24, 2021, the Court granted Plaintiff’s motion in substantial part. In accordance
26   with the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
27   Plaintiff for declaratory relief that (1) Plaintiff has no obligation under the Policy to
28   defend UCT or Arrieran in the Underlying Action and (2) Plaintiff is entitled to

                                                   -1-
